Citation Nr: 1133732	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel
INTRODUCTION

The Veteran had active service from July 2003 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement as to only the tinnitus issue in June 2008.  Thereafter, the RO reconsidered the hearing loss issue in a July 2008 rating decision as evidence submitted by the Veteran in June 2007 was not associated with the claims file prior to the August 2007 rating action.  The RO issued a statement of the case on the tinnitus issue in May 2009.  The Veteran filed VA Form 9 in June 2009, which in addition to perfecting an appeal of the tinnitus issue was also construed by the RO as a notice of disagreement with the continued denial of service connection for hearing loss in the July 2008 rating action.  A statement of the case on the hearing loss issue was issued in November 2009, and the Veteran perfected an appeal of this issue in VA Form 9 filed in December 2009.  Thus, as with the tinnitus claim, the hearing loss claim is an original claim for compensation benefits. 

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  After the hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to an initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified that he was exposed to loud aircraft noise while working on a flight line during service which caused his bilateral hearing loss and tinnitus.  He experienced ringing in his ears in service and experienced "constant" ringing in the ears ever since service.  He wore headphones but all the noise was not drowned out, and he wore no ear protection when he walked from "the front gate to the shop" on the flight line.  He had been seeing a VA audiologist since his discharge from service.  

Service treatment records show the Veteran underwent periodic aviation medicine flight deck personnel examinations and audiograms were administered which indicated he was routinely exposed to loud noises.  Accordingly, the RO afforded the Veteran a VA examination in July 2007.  Audiometric testing, however, showed no hearing impairment in the right ear or left ear.  See 38 C.F.R. § 3.385 (2010) (providing that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent).  At the examination, the Veteran also reported that his tinnitus occurred intermittently, approximately two times daily lasting approximately five to ten minutes.  The examiner opined that it was less likely than not that the Veteran had bilateral tinnitus due to service.  The examiner reasoned that the fact that hearing loss (high frequency) was absent and hearing protection was worn, and the fact that the tinnitus only lasted mere minutes would seem to indicate a less than clinically significant daily tinnitus.  

In May 2011, the Veteran submitted a March 2011 VA treatment record that noted a diagnosis of sensory hearing loss and indicated the Veteran was utilizing a hearing aid.  He also submitted an audiogram that contained uninterpreted graphic representations of audiometric data, which the Board as fact finder may interpret.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  In both ears, auditory thresholds are greater than 25 decibels in frequencies of 1000, 2000, 3000 and 4000 Hertz.  Thus, the Veteran now has a bilateral hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2010).  

The Board is cognizant that the Veteran's hearing was within normal limits at the time of his separation from service and continued to be normal at the time of the VA examination; however, the Board must also consider whether any current hearing loss is otherwise etiologically related to noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  In light of the new audiometric findings, the Board finds that the examination report should be returned to the July 2007 VA examiner for reconsideration of his opinion.  As the unfavorable opinion provided on the tinnitus claim was based in part on the hearing loss findings, the Board finds that the examiner should also reconsider his opinion on the tinnitus issue as well.  In this regard, the Board notes further that service treatment records show that in July 2004, the Veteran's complaints included ringing in the left ear but the service examiner only noted an assessment of viral rhinitis.  The VA examiner should comment on the significance, if any, of this in-service complaint.   

Lastly, the Board observes that the May 2009 statement of the case indicated that VA treatment records from Bay Pines VA Medical Center dated from July 2007 to October 2008 noted complaints of bilateral intermittent tinnitus and that the tinnitus fluctuated during the day in the volume and number of times it occurred.  VA treatment records dated from May 2007 to August 2007 were associated with the claims file at that time and did not document such findings.  Thereafter, VA treatment records dated through June 2009 were associated with the claims file and similarly documented no such findings.  VA treatment records pertaining to the Veteran's hearing loss and tinnitus dating since September 2006 should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since September 2006 pertaining to any treatment the Veteran received for his hearing loss and tinnitus.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After completion of the above development, return the July 2007 VA audiological examination report along with the claims file and a copy of this remand to the examiner for a reconsideration of his opinion in light of current audiometric findings showing a bilateral hearing impairment.  Specifically, the examiner should provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any bilateral hearing loss and tinnitus are related to an incident of the Veteran's military service, including noise exposure.  The examiner should comment on the significance, if any, of the Veteran's in-service complaint of ringing in the left ear in July 2004.  The examiner should provide a complete rationale for the opinion provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request. 

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the November 2009 statement of the case and supplemental statement of the case. The Veteran should be given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


